Citation Nr: 1112068	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-40 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for lumbosacral strain, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for degenerative arthritis, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a service connection claim for post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a service connection claim for bipolar manic depression, and if so, whether service connection is warranted.

5.  Entitlement to service connection for a left shoulder condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1980, during peacetime.  He also has a period of unverified inactive duty service of approximately eight months.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Houston, Texas, Regional Office (RO), which denied service connection for a left shoulder condition and determined that new and material evidence had not been received to reopen service connection claims for lumbosacral strain, degenerative arthritis, bipolar manic depression, and PTSD.  The Veteran disagreed with such decisions and subsequently perfected an appeal.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issues regarding whether new and material evidence has been received to reopen the service connection claims for lumbosacral strain, degenerative arthritis, bipolar manic depression, and PTSD, are appropriately captioned as above. 



FINDINGS OF FACT

1.  In a final decision issued in November 2004, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for lumbosacral strain.

2.  Evidence added to the record since the final November 2004 RO denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for lumbosacral strain.

3.  In a final decision issued in November 2006, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied service connection for bipolar manic depression and degenerative arthritis.

4.  Evidence added to the record since the final November 2006 RO denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for PTSD, bipolar manic depression, and degenerative arthritis.

5.  The Veteran does not have a current diagnosis of any left shoulder condition.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 2004 decision that determined that new and material evidence had not been received to reopen the service connection for lumbosacral strain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  The RO's unappealed November 2006 decision that determined that new and material evidence had not been received to reopen the service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

5.  The RO's unappealled  November 2006 decision that denied service connection for bipolar manic depression is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bipolar manic depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

7.  The RO's unappealled  November 2006 decision that denied service connection for degenerative arthritis is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for degenerative arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

9.  A left shoulder condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a December 2008 letter.  This letter fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claims; and of the Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In an attachment to the December 2008 notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  

In addition, with regard to the Veteran's applications to reopen his service connection claims for lumbosacral strain, degenerative arthritis, bipolar manic depression, and PTSD, the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the notice letter provided to the Veteran in December 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  With regard to the third element, while the Veteran was not provided with the correct date of the prior final decision denying service connection for degenerative arthritis, he was advised that his claim was previously denied as degenerative arthritis was not found to be incurred in or aggravated by his military service.  Consequently, despite not citing the correct date of the prior final decision of the dial of service connection for degenerative arthritis, the Board finds that adequate notice has been provided as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

With respect to the duty to assist, the Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), service personnel records, post-service VA medical records, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges that VA has not sought a medical opinion with respect to his service connection claim for a left shoulder condition.  However, in light of the uncontroverted facts, as discussed below, the Board finds that the evidence, which indicates that he was not diagnosed with any left shoulder condition, an examination is unnecessary to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

Further, as the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to his service connection claim for a left shoulder condition and the applications to reopen the service connection claims for lumbosacral strain, degenerative arthritis, bipolar manic depression, and PTSD.

Legal Criteria and Analysis of the Applications to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a service connection claim for lumbosacral strain in January 1981.  In a January 1981 rating decision, the RO denied service connection for lumboscaral strain on the basis that, although there is notation of treatment for lumbar strain in-service, such in-service lumbar strain was acute with no chronicity or continuity of treatment in service and thus was not incurred in or aggravated by service.  The Veteran did not appeal such denial.  In May 2004, the Veteran sought to reopen his service connection claim for lumbosacral strain.  In a November 2004 rating decision, the RO denied the Veteran's claim to reopen the service connection claim for lumbosacral strain because there was no new and material evidence to reopen the claim.  The evidence of record when the RO decided the claim in November 2004 included the Veteran's STRs, service personnel records, VA treatment records from the Kerrville VAMC dated April 2004 to May 2004, statements submitted by or on behalf of the Veteran.  Because the Veteran did not submit a notice of disagreement to initiate appellate review and a substantive appeal to perfect an appeal of the RO's November 2004 rating decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In May 2004, the Veteran also filed an initial claim for PTSD.  In a November 2004 rating decision, the RO denied service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD based on a verifiable stressor.  The Veteran did not appeal such denial.  In November 2005, the Veteran sought to reopen his service connection claim for PTSD.  In a November 2006 rating decision, the RO denied the Veteran's claim to reopen the service connection claim for PTSD because there was no new and material evidence to reopen the claim.  The evidence of record when the RO decided the claim in November 2006 included VA treatment records from the San Antonio and Kerrville VAMC dated September 2005 to January 2007 and statements submitted by or on behalf of the Veteran. Because the Veteran did not submit a notice of disagreement to initiate appellate review and a substantive appeal to perfect an appeal of the RO's November 2006 rating decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In November 2005, the Veteran also filed an initial claim for bipolar manic depression and degenerative arthritis.  In a November 2006 rating decision, the RO denied service connection for bipolar manic depression and degenerative arthritis on the basis that such disabilities were not incurred in or aggravated by service.  The evidence of record when the RO decided the claim in November 2006 included VA treatment records from the San Antonio and Kerrville VAMC dated September 2005 to January 2007 and statements submitted by or on behalf of the Veteran. Because the Veteran did not submit a notice of disagreement to initiate appellate review and a substantive appeal to perfect an appeal of the RO's November 2006 rating decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In August 2008, the Veteran again sought to reopen his service connection claims for lumbosacral strain, degenerative arthritis, bipolar manic depression, and PTSD.  See August 2008 "Statement in Support of Claim," VA Form 21-4138.  In an April 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claims for lumbosacral strain, degenerative arthritis, bipolar manic depression, and PTSD.  Such issues are currently on appeal before the Board.  

With regard to the lumbosacral strain claim, evidence added to the claims folder after the last final November 2004 decision includes statements and written argument submitted by or on behalf of the Veteran, as well as treatment records from the San Antonio, Temple, and Kerrville VAMC dated December 2001 to January 2009.  However, for the reasons expressed below, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the prior final decision and does not raise a reasonable possibility of substantiating the Veteran's service connection claim for lumbosacral strain.

Such newly received evidence includes treatment records dated from December 2001 to December 2009 from the San Antonio, Temple, and Kerrville VAMC, which reveal treatment for complaints of low back pain.  However, such records are negative for any opinion regarding a nexus between the Veteran's lumbar spine disability and his service.  The treatment records received since the prior final denial are new in that they were not of record at the time of such decisions; however, they are not material as they only reflect current complaints, which were already of record at the time of the November 2004 rating decision.  In this regard, the Board notes that the basis of the prior final denial was that there was no new and material evidence to show that the Veteran developed a chronic back disorder due to the acute episode of lumbar strain during military service and ultimately that the claimed disorder was incurred in or aggravated by his military service.  The newly received records do not address the etiology of the Veteran's lumbosacral strain and, therefore, are not material.  

Additionally, the Veteran has offered arguments regarding the relationship between his lumbar spine disability and his military service.  In this regard, he has alleged that he has a lumbar spine disability as a result of in-service fall resulting in a back injury  However, such statements are duplicative of the Veteran's statements of record at the time of the Novemebr 2004 rating decision.  Therefore, such are cumulative and duplicative of the evidence of record at the time of the final prior denial.  Moreover, the Court has held that lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).

As such, with regard to the Veteran's lumboscaral strain claim, the Board must conclude that the evidence added to the record since the prior final denial is cumulative and redundant of the evidence of record at the time of the November 2004 rating decision and does not raise a reasonable possibility of substantiating the Veteran's service connection claim for lumbosacral strain.  As such, the Board finds that the evidence received subsequent to the November 2004 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for lumbosacral strain have not been met.

With regard to the PTSD, bipolar manic depression, and degenerative arthritis claims, evidence added to the claims folder after the last final November 2006 decision includes statements and written argument submitted by or on behalf of the Veteran, as well as treatment records from the San Antonio, Temple, and Kerrville VAMC dated December 2001 to January 2009.  However, for the reasons expressed below, the Board finds that such evidence, although not cumulative and redundant of the evidence of record at the time of the prior final decision, does not raise a reasonable possibility of substantiating the Veteran's service connection claims for PTSD, bipolar manic depression, and degenerative arthritis.

Such newly received evidence includes treatment records dated from December 2001 to January 2009 from the San Antonio, Temple, and Kerrville VAMC, which reveal treatment for PTSD and bipolar disorder.  However, such records are negative for a diagnosis of any disability manifested by degenerative arthritis.  Further, significantly, such records are negative for any opinion regarding a nexus between any psychiatric conditions, to include PTSD and bipolar manic depression, and degenerative arthritis and the Veteran's service.  In fact, the Board notes that review of the newly submitted and prior evidence of record reveals opinions that the Veteran's PTSD disability is related to childhood sexual abuse and there is no military stressor to confirm a diagnosis of PTSD related to his service.  See July 2005 Medical Student Notes; July 2007 Medical Student Notes.  The Court of Appeals for Veterans Claims has held that evidence weighing against an appellant's claim is not sufficient evidence to reopen such claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).   

The treatment records received since the prior final denials are new in that they were not of record at the time of such decisions; however, they are not material as they do not reflect any current diagnosis of any disability manifested by degenerative arthritis and do not address the etiology of any psychiatric conditions, to include PTSD and bipolar manic depression, or any disability manifested by degenerative arthritis.  

Additionally, the Veteran has offered arguments regarding the relationship between his psychiatric conditions, to include PTSD, and his military service.  In this regard, he has alleged that he has a psychiatric disability as a result of combat service in Columbia.  However, such statements are duplicative of the Veteran's statements of record at the time of the November 2006 rating decision.  Further, review of the claims folder indicates that the Veteran's service personnel records reveals service in Germany only and no combat service or service in Columbia.  Therefore, such are cumulative and duplicative of the evidence of record at the time of the final prior denial.  Moreover, the Court has held that lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Further, as noted, the Court of Appeals for Veterans Claims has held that evidence weighing against an appellant's claim is not sufficient evidence to reopen such claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).   

As such, with regard to the PTSD, bipolar manic depression, and degenerative arthritis claims, the Board must conclude that the evidence added to the record since the prior final denial, although not cumulative and redundant of the evidence of record at the time of the November 2006 rating decision, does not raise a reasonable possibility of substantiating the Veteran's service connection claims for PTSD, bipolar manic depression, and degenerative arthritis.  As such, the Board finds that the evidence received subsequent to the November 2006 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for PTSD, bipolar manic depression, and degenerative arthritis, have not been met.
 
Legal Criteria and Analysis of the Service Connection Claim 

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for a left shoulder condition, which he maintains was incurred during his active service.  However, review of the record fails to show current diagnosis of any such condition.   

In this regard, the Veteran's STRs are negative for any complaints, treatment, and/or diagnoses referable to any left shoulder condition .  Further, post-service treatment records reflect no complaints, treatment, and/or diagnoses referable to any left shoulder condition.  

Moreover, the Veteran has merely stated that he has a left shoulder condition as a result of his military service.  He has not offered any description of his symptomatology.  Furthermore, in seeking medical treatment for other disorders, the Veteran has not described any complaints or symptoms referable to any left shoulder condition.  In this regard, the absence of such complaints in the Veteran's post-service treatment records is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care.  See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Therefore, there is no evidence of a current diagnosis of any left shoulder condition.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich, supra; Brammer, supra; McClain, supra.  Accordingly, the Veteran's claim of entitlement to service connection for a left shoulder condition must be denied. 






(CONTINUED ON NEXT PAGE)


Based on the foregoing, the Board concludes that a left shoulder condition was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for lumbosacral strain is denied.

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for degenerative arthritis is denied.

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for PTSD is denied.

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for bipolar manic depression is denied.

Entitlement to service connection for a left shoulder condition is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


